Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 10, 21, 23-24, 33, and 38-48 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on 11/09/18 and 01/10/19 have been acknowledged and considered by the Office.
Election/Restrictions
Applicant’s election of Species 2 in the reply filed on 10/21/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 32-34 and 37 are withdrawn.
Claims 2-9, 11-20, 22, 25-32, and 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/07/20. The traversal is on the ground(s) that combined search and examination of the alleged inventions would not be a serious burden.  This is not found persuasive because the instant application was not filed under 35 U.S.C. 111(a), but under 35 U.S.C. 371 and as such is considered a National Stage application wherein MPEP § 1850, i.e. not MPEP Chapter 800, discusses the requirement of unity of invention applied in this case.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.

Broadest Reasonable Interpretations
In regards to claims 10 and 33, “a predetermined value./change of the electrical parameter” is interpreted as: a predetermined value or change in value of the electrical parameter. This interpretation is consistent with Applicant’s specification (pg. 8, ¶ 3).
In regards to claim 40, “capacitance/changes in capacitance of the beverage” is interpreted as: capacitance or changes in capacitance of the beverage. This interpretation is consistent with Applicant’s specification (pg. 7, ¶ 8).
In regards to claim 44, “applying an alternating input voltage/current to one of the upstream/downstream electrodes” is interpreted as: applying an alternating input voltage or input current to one of the upstream or downstream electrodes.
In regards to claim 45, “the other upstream/downstream electrode to that to which the input current/voltage is applied” is interpreted as: the other of the upstream or downstream electrode to which the input current or input voltage is applied.
In regards to claim 46, “applying an input current/voltage to the downstream electrode” is interpreted as: applying an input current or input voltage to the downstream electrode.
Claim Objections
Claim 10 is objected to because “beverage line when sensor” should be “beverage line when the sensor”. Appropriate correction is required.
Claim 39 is objected to because the claim appears to require two separate steps for measuring an electrical parameter and thereby appears inconsistent with the specification. A correction may include: “[…]   wherein the electrical parameter is […]”. For the purpose of applying prior art, claim 39 is interpreted according to the foregoing suggested correction. Appropriate correction is required.
Claim 40 is objected to because the claim appears to require two separate steps for measuring an electrical parameter and thereby appears inconsistent with the specification. A correction may include: “[…]  wherein the electrical parameter is   capacitance/changes in capacitance of the beverage in the beverage flow path […]”. For the purpose of applying prior art, claim 40 is interpreted according to the foregoing suggested correction. Appropriate correction is required.
Claim 41 is objected to because the following limitations appear redundant and their inclusion on the claim therefore appears unclear: “as each beverage within the beverage flow path”. A correction may include Appropriate correction is required.
Claim 43 is objected to because duplicative “comprises”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 23, 41, and 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 21, the limitation “the output signal” lacks sufficient antecedent basis in the claims. 
	As per claims 23 and 47, the term “distal” is a directional term that requires a relative basis for definite orientation. There is no such basis established in the originally filed claims or the specification. That is, there is no relation established in the originally filed claims or the specification between "distal" and a fixed (i.e. absolute) origin such that would preclude interpretation by one of ordinary skill in the art of the term “distal” as corresponding to any relative position. “Distal” to what? Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(b).
	As per claim 41, the limitation “the identity” lacks sufficient antecedent basis in the claims. 
Claim 23 depends from claim 21 and thus inherit the deficiencies thereof.
Claim 48 depends from claim 47 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 33, 38-42, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO9322235 to Costello et al.
As per claim 24, Costello discloses:
a beverage dispense system (Fig. 1) comprising a beverage flow path (5) for transporting beverage between a beverage supply (3) and a dispensing site (7), wherein the beverage dispense system comprises an electrical sensor (11) for measuring an electrical parameter of a beverage within the beverage flow path (pg. 7, Ln. 5-21).
As per claim 33, Costello further discloses the sensor comprises a processor operable to generate an output signal for blocking the beverage flow path when sensor measures a predetermined value of the electrical parameter (pg. 7, Ln. 5-27; pg. 8, Ln. 6-11; Fig. 5b).
As per claim 38, Costello discloses a method of detecting bubbles within a beverage flow path extending between a beverage supply (3) and a dispensing site (7) in a beverage dispense system (Fig. 1), the method comprising measuring an electrical parameter of a beverage within the beverage flow path (pg. 7, Ln. 5-21) using an electrical sensor (11).
As per claims 39-40, and as the examiner can understand the claims, Costello further discloses the electrical parameter is capacitance (claim 1 “capacitive sensor”).
As per claim 41, and as the examiner can understand the claim, Costello further discloses measuring the absolute value of the electrical parameter to determine the identity of the beverage (pg. 7, Ln. 5-27; the measured value will be positive and therefore the measured value is the absolute value).
As per claim 42, Costello further discloses generating an output signal for blocking the beverage flow path when a predetermined value is measured (pg. 7, ln. 20-21).
As per claim 47, Costello further discloses the sensor is provided within a connector (1) provided at a distal end of a beverage line (5), the connector for connecting the beverage line to a beverage supply and the method comprises measuring the electrical parameter of the beverage within a connector conduit (pg. 7, Ln. 5-21) and generating an output signal for closing the beverage line when a predetermined value of the electrical parameter is measured (pg. 7, Ln. 5-27; pg. 8, Ln. 6-11; Fig. 5b). 
Claims 38, and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4406382 to Roth.
As per claim 38, Roth discloses a method of detecting bubbles within a beverage flow path (Col. 1, Ln. 15-22) extending between a beverage supply (1) and a dispensing site (7) in a beverage dispense system (Fig. 1), the method comprising measuring an electrical parameter of a beverage within the beverage flow path using an electrical sensor (Col. 3, ¶ 5).
As per claims 43-45, Roth further discloses the sensor comprises a downstream electrode space and electrically insulated from an upstream electrode by an insulating spacer (Col. 2, LN. 1-5; Fig. 2-3) and the method comprises applying an alternating input current and/or voltage to one of the upstream or downstream electrodes of the sensor and detecting a resultant electrical signal in the other upstream/downstream electrode to that to which the input current/voltage is applied (Col. 3, Ln. 36-40; Col. 4, Ln. 40-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 10, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0263433 to Gray et al in view of US 4406382 to Roth.
As per claim 1, Gray discloses a connector (18) for use in a beverage dispense system (Fig. 1), the connector comprising an electrical sensor (21) for measuring a parameter related to a beverage in a beverage flow path (2) through the connector.
Gray does not disclose: the electrical sensor measuring an electrical parameter of the beverage; the particular structure of the beverage flow path in the connector. 
In regards to the electrical sensor, Gray further discloses the electrical sensor functioning to generate a signal when the beverage in the beverage flow path is depleting ([0038]; [0112]) and the sensor is an optical sensor ([0114]). Roth teaches a connector (11) for use in a beverage dispense system (Fig. 1), the connector comprising and electrical sensor for measuring an electrical parameter of a beverage (Col. 3, ¶ 5) in a connector conduit (13) of the beverage flow path (Fig. 3), and generating a signal when a supply of beverage is depleted (Col. 1, ¶ 2; Col. 3, Ln. 34-35; Col. 4, Ln. 55-68), wherein the connector defines the connector conduit (Fig. 3) for connecting a beverage line to a beverage supply (Fig. 1). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to substitute the optical sensor of Gray with sensor of Roth, since doing so would be an obvious substitution of one known signaling sensor for another known signaling sensor, with the expected results that the substituted sensor would function to signal depletion of a beverage supply.
As per claim 10, Gray further discloses the signal being for blocking the beverage line ([0112]). Roth further discloses the sensor comprising a processor operable to generate the output signal when the sensor measures a predetermined value (Col. 3, ¶ 5).
As per claim 21, the Gray-Roth combination discloses the connector of claim 1 as previously set forth. Gray further discloses the sensor for detecting bubbles and a valve operable to close the beverage line upon receipt of an output signal from the sensor ([0112]).
As per claim 23, the Gray-Roth combination discloses the connector of claim 21 as previously set forth. Roth further discloses the connector is connected to a distal end of the beverage line (Fig. 1).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over US 4406382 to Roth.
As per claim 46, Roth discloses the claimed invention as set forth previously in regards to claim 46. Roth is silent in regards to the particular location of the electrode receiving the applying alternating input current/voltage. It view of the silence it would have been obvious for one of ordinary skill in the art at the time of the invention to choose either of the upstream or downstream electrode for applying the alternating input/current voltage.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over WO9322235 to Costello et al in view of US 8464903 to Baker.
As per claim 48, Costello discloses the claimed invention except for cooling the beverage within the beverage flow path using a cooling channel. Baker teaches a beverage dispensing system comprising a beverage flow path (10, 18) and cooling channel (14, 16) for cooling the beverage within the beverage flow path (Abstract, Ln. 8-9). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to 
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        04/12/2021